Citation Nr: 1413036	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970 and from September 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In July 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

At the July 2012 hearing, the Veteran testified, in essence, that within a year following his active duty from 1990 and 1991, he was hospitalized for an episode when, allegedly due to symptoms of hypertension, he blacked out.  He indicated he would seek to secure records of such treatment and submit them for the record.  Such records have not been received.  If there are existing treatment records showing hospitalization for symptoms of hypertension within the first postservice year, they would be pertinent (and perhaps dispositive) evidence in the matter at hand; accordingly, such records must be sought.  

Furthermore, the Veteran worked as a police officer.  Such employment generally involves periodic examinations to assess physical fitness.  Reports of periodic examinations after May 1991 likewise may contain pertinent information, and must be sought.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his hypertension since his discharge from active duty in May 1991, and to provide the releases necessary for VA to secure clinical records of all such private evaluations or treatment (records of which are not already associated with the record).  He should specifically provide identifying information and authorizations for VA to secure complete clinical records of his hospitalization for a blackout episode in 1992 (described at the July 2012 hearing) and complete records of any (and all) periodic (fitness) examinations he had in connection with his employment as a police officer.  The RO should secure complete clinical records of all such evaluations and treatment.

2.  The RO should then review the record; arrange for any foolow-up development indicated (e.g., to secure any further records identified in those received or to arrange for a VA nexus examination; and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

